Order entered January 22, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00175-CV

                          TOP CAT READY MIX, LLC, Appellant

                                                V.

                           ALLIANCE TRUCKING, L.P., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-07419

                                            ORDER
                          Before Justices Myers, Molberg, and Osborne

       On our own motion, we WITHDRAW our December 27, 2018 Memorandum Opinion

on Motion to Review Trial Court’s Order Setting Amount of Supersedeas Security. Because we

are reversing the portion of the trial court’s summary judgment awarding Alliance Trucking, L.P.

pre-judgment contractual issue and remanding that issue to the trial court for further proceedings,

the question of whether contractual pre-judgment interest should be included in the supersedeas

amount is MOOT.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE